NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                 Argued February 23, 2017
                                  Decided August 9, 2017



                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge



No. 16-3290                                                   Appeal from the United
                                                              States District Court for the
BERNARD HENNEBERGER,                                          Southern District of Illinois.
     Plaintiff-Appellant,

              v.                                              No. 16-cv-0138-MJR-PMF
                                                              Michael J. Reagan, Chief Judge.
TICOM GEOMATICS, INC., et al.,
      Defendants-Appellees.


                                            Order

   Bernard Henneberger contends that Ticom Geomatics promised to reward him
handsomely, for his work improving Ticom’s intellectual property, should Ticom be ac-
quired by another firm. Ticom was acquired by Six3 Systems in 2012 but has refused to
pay Henneberger a bonus; it contends that no such promise was ever made to him.

    In 2014 Henneberger filed suit in a state court of Illinois. He demanded $10 million
from Ticom, Mark Leach (Ticom’s president), David Feuerstein (one of Ticom’s manag-
ers), and CACI International (which in 2013 purchased Six3 and its subsidiary Ticom).
Defendants removed the suit to federal court under the diversity jurisdiction, and the
No. 16-3290                                                                              Page 2

district court found that it lacked personal jurisdiction over any of the defendants. Ti-
com is incorporated in Texas and has its principal place of business in Virginia; Leach
and Feuerstein live and work for Ticom in Texas; Six3 is a Delaware corporation with its
principal place of business in Virginia; CACI is a Delaware corporation with its princi-
pal place of business in Virginia; and Henneberger himself was working for Ticom in
Texas when the asserted promise was made. The judge observed that the suit’s sole
connection with Illinois is that Henneberger now lives there, while personal jurisdiction
depends on the activities of the defendants rather than those of a mobile plaintiff. Wal-
den v. Fiore, 134 S. Ct. 1115 (2014). We affirmed. Henneberger v. Ticom Geomatics, Inc., No.
14-3685 (7th Cir. May 11, 2015) (nonprecedential decision).

    Henneberger could have followed up by suing Ticom in Texas or Virginia. Instead
he sued again in Illinois, perhaps hoping that the state judges would disregard the pre-
clusive effect of the federal judiciary’s decisions. Seeking to ensure that the suit stayed
in state court this time, Henneberger added GTCR, LLC, to the list of defendants.
GTCR, a private-capital firm based in Illinois, had an indirect ownership interest in Six3
until that firm was sold to CACI in 2013. Defendants removed the suit nonetheless, as-
serting that GTCR had been fraudulently joined in an effort to prevent removal. See,
e.g., Schwartz v. State Farm Mutual Automobile Insurance Co., 174 F.3d 875, 878 (7th Cir.
1999), and Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992), which discuss the
standards for finding fraudulent joinder.

    The district court agreed with defendants’ position, stating that any claim against
GTCR is frivolous. After denying Henneberger’s motion to remand, the district court
dismissed the suit on the same jurisdictional grounds it had given (and we had af-
firmed) earlier.

    The district judge’s second decision is as sound as its first one. GTCR has nothing to
do with the events of which Henneberger complains—it neither made the asserted
promise to Henneberger nor owned Ticom when the promise supposedly was made,
and by the time of the litigation GTCR did not have even an indirect interest in Six3, let
alone control of Ticom. It has no place in this litigation. Even if it did, still the suit could
not proceed in Illinois. GTCR would be entitled to insist that the other defendants bear
the responsibility and must be joined, which would require the suit’s dismissal because
they cannot be sued in Illinois. See Fed. R. Civ. P. 19(b). Henneberger invokes doctrines
of corporate veil-piercing in an effort to implicate GTCR but does not contend that Ti-
com is an empty shell. Adequately capitalized firms, not their investors, are liable for
their own debts. Because Ticom is incorporated in Texas, that state’s law supplies the
rules for investor liability, yet Henneberger does not even mention Texas law, let alone
No. 16-3290                                                                        Page 3

contend that some unusual doctrine of its law exposes an indirect investor such as
GTCR to a risk of liability for a (temporary) subsidiary’s asserted promise.

    Henneberger asks us to disregard the outcome of his first suit on the ground that (he
asserts) defendants submitted a fake document to the court. But Henneberger does not
grapple with the venerable principle that a litigant who believes that a judge was de-
ceived must return to that judge with a request that the judgment be reopened; he can-
not simply file a new suit and ask the second court to disregard the first’s decision. See
Fuhrman v. Livaditis, 611 F.2d 203, 204–05 (7th Cir. 1979); Harris Trust & Savings Bank v.
Ellis, 810 F.2d 700, 705–06 (7th Cir. 1987).

    Henneberger should count himself lucky that defendants have not asked for sanc-
tions. He cannot expect to avoid penalties if he continues his doomed attempt to litigate
this claim in Illinois.

                                                                                AFFIRMED